Citation Nr: 1436414	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-33 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating for residuals of prostate cancer, in excess of 10 percent for the period from July 26, 2006, in excess of 20 percent for the period from August 22, 2007, and in excess of 40 percent for the period from March 9, 2011.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from January 1955 to October 1958.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida, which granted service connection for residuals of prostate cancer, effective July 26, 2006.  In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On the November 2014 substantive appeal form, the Veteran's representative contended that a 60 percent disability rating is warranted from July 2008 because the Veteran changes absorbent material more than four times a day and uses a catheter for urinary retention and urinary stricture.

A remand is required in this case to ensure that there is a complete record upon which to decide the appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

There is some evidence that suggests worsening in severity of the prostate cancer residuals since the last VA examination in March 2011.  An April 2012 VA treatment note reveals that the Veteran normally uses three to four absorbent pads a day, but sometimes uses as many as 12 pads per day since 2006 due to a history of urethral stricture.  An August 2012 VA treatment note indicates that the Veteran requested an indwelling catheter due to incontinence and that he had been changing absorbent material approximately every hour.  A September 2012 VA treatment note reveals that the Veteran presented symptoms of urinary incontinence, voiding several times a day, and was wearing a soaked absorbent pad.  In September 2012, the Veteran reported that he does not feel he is retaining any urine and requested an alternative option for urinary incontinence. 

While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has interpreted that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95.  Thus, based on some evidence suggestive of worsening of the service-connected prostate cancer residuals since the last VA examination, the Board finds that a new VA examination is necessary to assist in determining the current severity of the Veteran's service-connected prostate cancer residuals.

Accordingly, the issue of entitlement to a higher initial disability rating for prostate cancer residuals is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record any VA treatment records pertaining to the treatment of the Veteran's prostate cancer residuals not already of record.

2.  Schedule the Veteran for a VA genitourinary examination to assist in determining the current severity of the prostate cancer residuals.  The examiner should specifically address whether the Veteran's use of a catheter was attributed to a voiding dysfunction, e.g., urine leakage, frequency, obstructed voiding, or incontinence.  

3.  After completion of the above, the appeal for a higher initial disability rating in for residuals of prostate cancer should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


